— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered May 4, 1987, convicting him of grand larceny in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of from 1 to 3 years’ imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by vacating the sentence imposed; as so modified, the judgment is affirmed and the matter is remitted to the Supreme Court, Suffolk County, for resentencing in accordance herewith.
At the plea proceedings conducted on February 19, 1987, the court promised the defendant that he would be allowed to present mitigating evidence at sentencing, which was scheduled for May 4, 1987. The record indicates that on April 20, *4431987, only two weeks prior to sentencing, the defendant’s retained Florida attorney left the case, without having prepared any mitigating evidence for his client. Under these circumstances, the court should have granted the request of the defendant’s newly retained attorney, made at sentencing, for an adjournment of sentencing for a reasonable period in order to allow the attorney to assemble any mitigating evidence on behalf of his client. Accordingly, the sentence imposed is vacated and the matter is remitted to Supreme Court, Suffolk County, for resentencing.
The defendant also contends that (1) the court deprived him of the effective assistance of counsel when it cursorily granted his Florida attorney’s motion, during the plea proceedings, to be admitted pro hac vice pursuant to the rules of this court (see, 22 NYCRR 690.3) and (2) the court erred in denying, without a hearing, his motion to withdraw his guilty plea. We have reviewed these arguments and find them to be without merit (see, People v Ragni, 159 NYS2d 358; People v Sardo, 15 Misc 2d 69, lv denied 7 AD2d 882, cert denied 363 US 813; United States v Bradford, 238 F2d 395, 397, cert denied 352 US 1002; People v Cornwall, 3 111 App 3d 943, 277 NE2d 766; People v Tinsley, 35 NY2d 926, 927). Mangano, J. P., Thompson, Lawrence and Kunzeman, JJ., concur.